MEMORANDUM **
This is an appeal of the district court’s order granting defendants’ motion to dismiss under the Rooker-Feldman doctrine. We review de novo. See Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir.2003).
The Clerk shall file the opening brief, received on October 24, 2007. The opening brief is also construed as a response to the court’s October 4, 2007 order to show cause.
A review of the record and the opening brief indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The district court properly concluded that it lacked subject matter jurisdiction pursuant to the Rooker-Feldman doctrine because appellant’s action amounted to a forbidden “de facto appeal” of a state court judgment. See Exxon Mobil Corp. v. Saudi Basic Indus. Corp, 544 U.S. 280, 284, 125 S.Ct. 1517, 161 L.Ed.2d 454 (2005) (holding that Rooker-Feldman bars “state-court losers complaining of injuries caused by state-court judgments rendered before the district court proceedings commenced” from asking district courts to review and reject those judgments).
Accordingly, we summarily affirm the district court’s judgment.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.